DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/23/2020 has been entered.
 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the warming passage the outer surface and an outlet defined by the inner surface, does not reasonably provide enablement for “the warming passage extending between an inlet defined by one of the inner surface or the outer surface and an outlet defined by the other of the inner surface or the outer surface” for all disclosed liners.  For instance, the disclosed inner surface of the outer liner contacts the hot combustion gases of the combustor.  For the outer liner, the specification does not enable hot combustion gases to enter the inner surface, flow through the warming passage and exit the outer surface, indeed such a configuration should cause catastrophic failure of the combustor.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims [e.g. the bolded text] as there are multiple configurations of the claims that would be unworkable depending on the “outer” or “inner” surface of the particular liner.  Applicant was advised this claim language would be problematic under 35 USC 112 in the advisory action of 08/28/2020.  In the rejection under 35 USC 112, 2nd paragraph below, analogous issues persist based on the definition of “inner surface” and “outer surface.” 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 7 is rejected as using a contradictory outer surface compared with the specification.  Claim 7 requires:  
“wherein the liner is an inner liner of the combustor assembly, and wherein the outlet is defined by the outer surface [sic inner surface based on the specification’s usage].” 
However, in Fig. 2 and paragraph 0035 of the specification [excerpted below], which is the Figure most clearly illustrating the inner liner 102, element 120 is defines the inner surface and this is inside 122 and 102.  However, applicant’s claim 7 requires the opposite arrangement to the specification for the inner and outer surface of the inner liner 102.  It is clear the inner surface of the inner liner is intended by the specification to be inside the combustor [in the direction pointing to 124], whereas claim 7 requires the opposite.  While this may have been permissible previously, since applicant has amended claim 1 to try to make the warming passage generic to both the inner or outer liner [i.e. generic to all of claims 5-8] in a problematic manner, claim 7 should be rewritten to use the same orientation as the specification.  Note defining an inner surface to be outside the combustor would be highly problematic for claim 1 and result in an unworkable interpretations, depending on which liner is in question.   
“[0035] As shown, the combustor assembly 100 includes an inner liner 102 extending between an aft end 104 and a forward end 106 generally along the axial direction A, as well as an outer liner 108 also extending between an aft end 110 and a forward end 112 generally along the axial direction A. The inner and outer liners 102, 108 together at least partially define a combustion chamber 114 therebetween. The inner and outer liners 102, 108 are each attached to an annular an inner surface 120 (i.e., inner relative to their respective forward ends) and a forward surface 121 at least partially defining a slot 122 for receipt of the forward end 106 of the inner liner 102, and the forward end 112 of the outer liner 108, respectively.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Halila et al (H1380) in view of Pidcock et al (6,408,628) and/or Edmonson et al (6,397,603).  Halila et al teach [multiple interpretations, depending on the outer liner or the inner liner1 - both are applicable] A combustor assembly for a gas turbine engine defining an axial direction, a radial direction, and a circumferential direction, the combustor assembly comprising: a dome 36, 56 defining a slot [between 36, 56]; a liner [52, 50 together] at least partially defining a combustion chamber and extending along the axial direction between an aft end [circa 78] and a forward end [circa 56], the forward end received within the slot [between 36, 56], the liner further extending along the radial direction the inner surface or the outer surface [see annotations], the inlet [through 52] positioned aft of the outlet and the outlet [see annotations] is defined by the forward end of the liner; and a mounting assembly coupling the dome and the forward end of the liner, the mounting assembly 20 spaced apart from the warming passage along the circumferential direction [compare Fig. 1 and Fig. 2, and note at least some of the passages 74 are spaced circumferentially apart from a mounting assembly 20];  wherein the inlet is defined by the liner proximate the aft end of the liner along the axial direction; wherein a midplane is defined between the aft end and the forward end of the liner, and wherein the inlet is defined by the liner at or aft of the midplane; wherein a midplane is defined between the aft end and the forward end of the liner and a quarter plane is defined between the midplane and the forward end of the liner, and wherein the inlet is defined by the liner at or aft of the quarter plane; wherein the liner is an outer liner of the combustor assembly, and wherein the inlet is defined by the outer surface; wherein the liner is an outer liner of the combustor assembly, and wherein the outlet is defined by the inner surface;  wherein the liner is an inner liner of the combustor assembly, and wherein the outlet is defined by the outer surface; wherein the liner is formed of a ceramic matrix composite (CMC) material [see col. 6, lines 7+]; wherein the warming passage 74 is one of a plurality of warming passages 74 defined by the liner, the plurality of warming passages spaced apart from one another along the circumferential direction    
    PNG
    media_image1.png
    405
    977
    media_image1.png
    Greyscale

 
    PNG
    media_image2.png
    468
    958
    media_image2.png
    Greyscale

As noted above, the liner defining a warming passage 74 positioned between the inner surface and the outer surface along the radial direction, the warming passage extending between an inlet [see annotations] defined by one of the inner surface or the outer surface 54 and an outlet defined by the other of the inner surface or the outer surface [see annotations].  For the outer liner, the outlet is not clearly defined in the inner surface.  Pidcock et al teach [Fig. 3 vs Fig. 4, see annotations] the warming passage 44 extending between an inlet defined by one of the inner surface or the outer surface and an outlet defined by the other of the inner surface or the outer surface for the outer liner [see Fig. 4].  Pidcock further teach wherein the liner is an outer liner of the combustor assembly, and wherein the outlet comprises a first outlet and a second outlet [multiple outlets shown in Fig. 4, see annotations], wherein the first outlet and the second outlet are each defined by the inner surface of the forward end of the outer liner.  Moreover, Pidcock et al teach the equivalence of having the warming passage outlet at the end of the warming passage, ala the outer liner of Halila et al, with the warming passage 44 extending between an inlet defined by one of the inner surface or the outer surface and an outlet defined by the other of the inner surface or the outer surface.  For the outer liner of Halila et al, it would have been obvious to one of ordinary skill in the art to make the outlet defined by the inner surface for the outer liner, as taught by Pidcock et al as an equivalent configuration to that where the outlet is defined at the end of the passage ala Halila et al.  It would also have been obvious wherein the liner is an outer liner of the combustor assembly, to employ wherein the outlet comprises a first outlet and a second outlet, wherein the first outlet and the second outlet are each defined by the inner surface inner liner is also applied as having the liner defining a warming passage 74 positioned between the inner surface and the outer surface along the radial direction, the warming passage extending between an inlet [see annotations of the inner liner] defined by one of the inner surface or the outer surface 54 and an outlet defined by the other of the inner surface or the outer surface [see annotations of the inner liner].  Halila et al do not clearly show the mounting structure for the inner liner but do teach the cooling structure is identical for the inner liner as to the outer liner [see col. 4, lines 8-12].  It would have been obvious to one of ordinary skill in the art to duplicate the mount 20 for the inner liner, in order to utilize the analogous structure.  For an alternate treatment of the mounting assembly spaced apart from the warming passage along the circumferential direction, Edmonson et al teach the mounting assembly 150 spaced apart from the warming passage [outer 154] along the circumferential direction [note the flow cannot flow through the mounting assembly / pins 150 in the axial direction; and the warming passage may be interpreted to be the portions between circumferentially adjacent pins 150 and thus spaced apart from the mounting assembly.  Compare with Figs. 16, 17 for a sense of how warming passages between mounting structure 170 could be interpreted].  It would have been obvious to one of ordinary skill in the art to space the warming passage from the mounting assembly, as taught by Edmonson et al, as the typical mounting arrangement done in the art.

    PNG
    media_image3.png
    400
    531
    media_image3.png
    Greyscale
 
 Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Halila (5,353,587) and in view of Commaret et al (2008/0155988).  Halila ‘587 teaches [see annotations] A combustor assembly for a gas turbine engine defining an axial direction, a radial direction, and a circumferential direction, the combustor assembly comprising: a dome 104 defining a slot; a liner 38 [see Fig. 8 and annotations] at least partially defining a combustion chamber and extending along the axial direction between an aft end and a forward end, the forward end received within the slot, the liner further extending along the radial direction between an inner surface and an outer surface see annotations], the liner defining a warming passage positioned between the inner surface and the outer surface along the radial direction, the warming passage extending between an inlet defined by one of the inner surface or the outer surface and an outlet defined by the other .

    PNG
    media_image4.png
    573
    660
    media_image4.png
    Greyscale

Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Halila (5,353,587) and in view of Commaret et al (2008/0155988, as applied above, and further in view of Foltz (4,896,510).  The prior art do not teach a narrow interpretation of wherein the inlet is defined by the liner proximate the aft end of the liner along the axial direction;   wherein a midplane is defined between the aft end and the forward end of the liner, and wherein the inlet is defined by the liner at or aft of the midplane;  wherein a midplane is defined between the aft end and the forward end of the liner and a quarter plane is defined between the midplane and the forward end of the liner, and .  
 Response to Arguments
Applicant's arguments filed 9/23/2020 have been fully considered but they are not persuasive. Applicant’s arguments revolve around the new limitations added by amendment.  The Halila 5,353,587 reference still applied now uses Fig. 8 vs the Figs. previously applied.  See annotations above.
Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TED KIM whose telephone number is 571-272-4829.  The Examiner can be reached on regular business hours before 5:00 pm, Monday to Thursday and every other Friday.
The fax number for the organization where this application is assigned is 		571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet, can be reached at 571-272-4761.  Alternate inquiries to Technology Center 3700 can be made via 571-272-3700.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  General inquiries can also be directed to the Inventors Assistance Center whose telephone number is 800-786-9199.  Furthermore, a variety of online resources are available at https://www.uspto.gov/patent


Telephone
571-272-4829
Primary Examiner
Fax 
 571-273-8300

April 22, 2021
	


	




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Reference numbers from outer liner, inner liner parts add “a” at the end of the numeral, e.g. 52 vs 52a.